IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 45697


SHAD LEWIS HAMBERLIN,                              )
                                                   )
         Plaintiff-Respondent,                     )          Pocatello, September 2019 Term
                                                   )
v.                                                 )          Opinion Filed: December 11, 2019
                                                   )
JORDAIN LEANN BRADFORD,                            )          Karel A. Lehrman, Clerk
                                                   )
         Defendant-Appellant,                      )
                                                   )

       Appeal from the District Court of the Seventh Judicial District of the
       State of Idaho, Bonneville County. Joel E. Tingey, District Judge.

       The judgment of the district court is affirmed. Costs are awarded to
       Hamberlin as the prevailing party.

       Larren Covert, Swafford Law, PC, Idaho Falls, attorney for Appellant.
       Ron Swafford argued.

       Kristopher D. Meek and Megan Hopfer, Beard St. Clair Gaffney PA,
       Idaho Falls, attorney for Respondent. Kristopher D. Meek argued.



BEVAN, Justice
                                     I. NATURE OF THE CASE
       This is a case about the binding nature of a Voluntary Acknowledgement of Paternity
Affidavit (“VAP”) and the efforts of a child’s biological mother to rescind the VAP after she and
the father separated. The magistrate court rejected the mother’s effort to rescind the VAP and the
district court affirmed that ruling. The mother (Jordain Bradford) appeals from the district court’s
decision. We affirm.

                         II. FACTUAL AND PROCEDURAL BACKGROUND
       In 2013 and 2014 Bradford was involved in relationships with both Shad Hamberlin and
Matthew Edwards. She was not married to either man. On September 24, 2014, Bradford gave
birth to a minor child, T.J.H. Bradford and Hamberlin discussed the timing of her pregnancy and
decided that Hamberlin had to be T.J.H.’s father. Bradford did not discuss the pregnancy with
                                              1
Edwards, nor were any additional objective measures, such as a paternity test, taken at that time.
On July 7, 2015, when T.J.H. was over nine months old, Bradford and Hamberlin each signed
and notarized a VAP, in which they both acknowledged that Hamberlin was the biological father
of T.J.H. Both also consented to “the recording of [Hamberlin’s] name, date, and place of birth
on the birth certificate of the [minor] child.” The State of Idaho then issued a Certificate of Live
Birth for T.J.H., on which Hamberlin is listed as T.J.H.’s father.
        Bradford and Hamberlin lived with T.J.H., generally in Bradford’s parents’ home, until
around September 30, 2016, when they separated. Hamberlin initiated a case in the magistrate
division of the district court on October 21, 2016, by petitioning to establish child custody and
child support for T.J.H. Bradford initially answered the petition by admitting, among other
things, that she and Hamberlin are the biological parents of T.J.H. and that “both parties should
have legal custody and joint physical custody of T.J.H. . . .” Bradford reversed course less than
one month later, amending her answer to disavow that Hamberlin was a biological parent of
T.J.H., and positing that Hamberlin should have no custody of the minor child. Bradford
amended her answer again in January 2017. This pleading continued to deny that Hamberlin was
a biological parent of T.J.H., and affirmatively asserted that Hamberlin “has [no] legal right to
have any of the care, custody and control of the minor child. . . .” Bradford also asserted for the
first time, as an affirmative defense, that Hamberlin “is not the biological father of the minor
child at issue in this matter.”
        The second amended answer was accompanied by a motion for stay of proceedings for a
paternity test and/or determination of biological father of minor child. Bradford filed a
supporting affidavit asserting that the “natural father of the minor child T.J.H. is Matthew D.
Edwards. . . .” Bradford attached a paternity test showing that Edwards had a 99.99% chance of
being the biological father of T.J.H. Hamberlin objected to Bradford’s motion to stay
proceedings, citing the VAP that Hamberlin and Bradford had signed after T.J.H. was born.
Hamberlin also cited this Court’s decision in Gordon v. Hedrick, 159 Idaho 604, 364 P.3d 951
(2015) for the proposition that a genetic test showing nonpaternity is not a sufficient ground to
challenge a VAP.




                                                 2
        Soon after submitting the paternity test results, Bradford moved to rescind the VAP,
asserting that the motion was based on Idaho Code section 7-1106(2), 1 claiming that she had
made a material mistake of fact by “stating that [Hamberlin] was the biological father of the
minor child. . . .” Hamberlin again objected based on Gordon, arguing that based on the VAP, he
is T.J.H.’s “legal father and paternity is conclusive as a matter of law.” Bradford amended and
verified her motion to rescind, continuing to argue that she made a “material mistake of fact in
[her] erroneous belief, misunderstanding and/or misconception that the respondent was the
biological father of the child. . . .”
        In March 2017, the magistrate court denied Bradford’s request to (1) stay the
proceedings, (2) determine paternity, and (3) rescind the VAP. The magistrate court found that
Bradford did not act as a reasonable and prudent person in signing the VAP when she knew or
should have known that she was intimate with Hamberlin and another individual who also could
have been the father of her child. As a result, the magistrate court determined that Bradford’s
alleged mistake of fact did not qualify as the type of mistake contemplated by the statute. The
court also held that rescinding the VAP after four years would not be in the best interests of the
child. The magistrate court separately held that Bradford’s motion to rescind the VAP was not
timely because she did not act consistently with the six-month timeframe in Idaho Rule of Civil
Procedure 60, highlighting that the significance of Bradford’s delay was particularly relevant in
light of the ongoing father/child relationship between Hamberlin and T.J.H.
        Bradford moved for a permissive appeal to the district court, which the magistrate court
granted. On November 9, 2017, the district court issued its decision on appeal. The district court
held the magistrate court erred in finding that Bradford’s motion to rescind was time-barred for
not complying with Rule 60 because there is nothing in Idaho Code section 7-1106(2) that
imposes such a limitation. The district court also rejected the magistrate court’s mention of the
best interest of the child standard when there is no reference to such a standard in the statute,
holding that the child’s best interests could not be the basis for denying Bradford’s motion to
rescind. Even so, the district court affirmed the magistrate court’s conclusion, holding that in


1
 Idaho Code section 7-1106(2) provides: “After the [sixty-day] period for rescission, an executed acknowledgment
of paternity may be challenged only in court on the basis of fraud, duress, or material mistake of fact, with the
burden of proof upon the party challenging the acknowledgment.”


                                                        3
seeking relief from judgment based upon a mistake of fact, the party seeking relief must have
acted as a reasonable person exercising due diligence. The district court held:

       [T]he issue before the magistrate was essentially whether [Bradford’s] failure to
       recall sexual contact during the time in question was a reasonable mistake
       justifying rescission. The magistrate concluded that it was not. This [c]ourt
       agrees. Again, the reasonableness of the mistake requires consideration of what a
       reasonable person would do or remember under the circumstances and whether
       [Bradford] acted with due diligence. [Bradford] had the burden to prove these
       elements by clear and convincing evidence. The evidence (or lack thereof)
       supports the magistrate’s conclusion that [Bradford] did not act reasonably and
       did not exercise due diligence.
       Bradford timely appealed the district court’s holding to this Court.

                                     III. ISSUES ON APPEAL
1.     Did the district court err in applying a reasonable person standard to Bradford’s motion to
       set aside the VAP under Idaho Code section 7-1106(2)?
2.     Did the district court err in determining that Bradford did not act as a reasonable person?
3.     Is either party is entitled to attorney fees on appeal under Idaho Code section 12-121?
                                   IV. STANDARD OF REVIEW
       “On appeal of a decision rendered by a district court while acting in its intermediate
appellate capacity, this Court directly reviews the district court’s decision.” Gordon v. Hedrick,
159 Idaho 604, 608, 364 P.3d 951, 955 (2015) (quoting In re Estate of Peterson, 157 Idaho 827,
830, 340 P.3d 1143, 1146 (2014)). “However, to determine whether the district court erred in
affirming the magistrate court, we review the record before the magistrate court to determine
whether substantial and competent evidence supports the magistrate’s findings of fact.” Id. This
Court freely reviews questions of law, such as statutory interpretation. Id. at 609, 364 P.3d at
956.
                                           V. ANALYSIS
A.     We affirm the district court’s application of a reasonable person standard in
       considering whether a material mistake of fact was made under Idaho Code section
       7-1106(2).
       To begin, we note that a party may rescind a VAP for any reason within the first sixty
days after it is filed. I.C. § 7-1106(1). However, once the sixty-day window closes, a party may
only challenge a VAP by establishing fraud, duress, or material mistake of fact. I.C. § 7-1106(2).
This Court has held that these constraints must be established by clear and convincing evidence.

                                                 4
Gordon, 159 Idaho at 610, 364 P.3d at 957. This heightened burden of proof aligns with other
cases when a party seeks relief from judgment. Id.
         Here, both the magistrate and district courts held that Bradford failed to meet this
standard. Her conduct did not amount to a material mistake of fact because she did not act
reasonably. 2 We hold that a reasonableness requirement is proper under the statutory framework
of section 7-1106(2).
         This Court exercises free review over statutory interpretation because it is a question of
law. Gordon, 159 Idaho at 609, 364 P.3d at 956. “The objective of statutory interpretation is to
give effect to legislative intent.” Id. (internal citation omitted). Statutory interpretation begins
with the statute’s plain language. Id. “When language is unambiguous, there is no reason for a
court to consider rules of statutory construction.” Id. (citing Idaho Youth Ranch, Inc. v. Ada
Cnty. Bd. of Equalization, 157 Idaho 180, 184–85, 335 P.3d 25, 29–30 (2014)). A statute is
ambiguous when
         the meaning is so doubtful or obscure that reasonable minds might be uncertain or
         disagree as to its meaning. However, ambiguity is not established merely because
         different possible interpretations are presented to a court. If this were the case
         then all statutes that are the subject of litigation could be considered ambiguous. .
         . . [A] statute is not ambiguous merely because an astute mind can devise more
         than one interpretation of it.
Id. (quoting Farmers Nat’l Bank v. Green River Dairy, LLC, 155 Idaho 853, 856, 318 P.3d 622,
625 (2014)).
         Under Idaho’s Paternity Act, once a VAP is signed, notarized, and filed with the State, it
constitutes a “legal finding of paternity.”
         A voluntary acknowledgment of paternity for an Idaho birth shall be admissible as
         evidence of paternity and shall constitute a legal finding of paternity upon the
         filing of a signed and notarized acknowledgment with the vital statistics unit of
         the department of health and welfare.
I.C. § 7-1106(1).
         We have not previously considered whether a party seeking to rescind a VAP under
Idaho Code section 7-1106(2) on the grounds that a material mistake of fact was made must have
acted reasonably and exercised due diligence in regards to that mistake; however, we have held

2
  The district court also held that the magistrate court erred by: (1) finding that Bradford’s motion to rescind was
time-barred for not complying with Rule 60; and (2) mentioning the best interest of the child standard. Neither party
challenges these parts of the district court’s ruling on appeal.
                                                         5
that “an action to rescind a VAP is analogous to a motion for relief from a judgment.” Gordon,
159 Idaho at 610, 364 P.3d at 957. 3 Since a VAP constitutes “a legal finding of paternity,” it is,
for purposes of rescission, analogous to a judgment. In general, a party seeking relief from a
judgment must “make a sufficient and adequate showing as to the exercise of diligence in
reference to his mistake, inadvertence, or excusable neglect.” Council Improvement Co. v.
Draper, 16 Idaho 541, 102 P. 7, 9 (1909); See also Savage v. Stokes, 54 Idaho 109, 28 P.2d 900
(1934); Ticknor v. McGinnis, 33 Idaho 308, 193 P. 850 (1920). When mistake is alleged as
grounds for relief, “such must be factual rather than legal and must be conduct that might be
expected of a reasonably prudent person under the same circumstances.” Reeves v. Wisenor, 102
Idaho 271, 272, 629 P.2d 667, 668 (1981).
         Applying these standards to the rescission of a VAP is thus consistent with the statute’s
purpose, i.e., a VAP is a legal finding of paternity, which can be rescinded only (after the initial
sixty-day period) upon a heightened showing of fraud, duress or a material mistake. The material
mistake required to set aside a VAP is not established by one simply having second thoughts
after a decision was made. When one considers a number of available alternatives and then
makes a choice, she does not make a “mistake.” Indeed, as Hamberlin argued here, a conscious
decision among alternatives cannot be a mistake – particularly where the finality of matters of
paternity is of such significant consequence. See Gordon, 159 Idaho at 611, 364 P.3d at 958.
Thus, we hold that this case does not turn on a mere mistake, but upon a conscious—and now
regretted—choice.
         Applying a reasonable person standard to whether a material mistake was made when the
VAP was executed ensures the finality of the acknowledgement and provides stability for the
child. See Gordon, 159 Idaho at 611, 364 P.3d at 958 (highlighting the importance of finality in
matters relating to paternity). To hold otherwise would allow either parent the unfettered power
to rescind their prior declaration in a VAP affidavit for any subjective reason, at any time, by
merely alleging the conclusory statement that he or she made a “material mistake.” Such a


3
  The district court acknowledged this principle, although it cited Gordon to state that a motion to rescind a VAP is
tantamount to a motion for relief from judgment. We now clarify that in Gordon we stated “an action to rescind a
VAP is analogous to a motion for relief from a judgment.” 159 Idaho at 610, 364 P.3d at 957 (emphasis added).
Today we hold that a legal finding of paternity is akin to a judgment, and the district court’s use of the word
“tantamount” instead of “analogous” is a distinction without a difference.


                                                         6
standard would reduce a material mistake to merely having second thoughts, a result that is both
legally erroneous and practically unworkable. We thus hold that the district court did not err in
applying a reasonable person standard to determine whether Bradford made a material mistake
that would justify rescission under Idaho Code section 7-1106(2).
B.     We affirm the district court’s determination that Bradford did not act as a
       reasonable person.
       Having concluded that the district court did not err in imposing a reasonable person
standard, we next evaluate whether the district court erred in holding Bradford did not act as a
reasonable person here. The district court affirmed the magistrate court’s finding that Bradford
failed to act reasonably when she signed and had notarized the statement that Hamberlin “was
the biological father” of T.J.H. without taking other steps to confirm her election.
       On appeal Bradford argues that this finding was erroneous, suggesting that she acted as a
reasonable and prudent person. Specifically, Bradford claims that when she learned she was
pregnant, she talked to Hamberlin and discussed the timing of their intimate encounters. Clearly,
if Hamberlin was the only man with whom she was intimate around the time of conception, there
would have been no need for a discussion about timing. Nevertheless, based on this discussion,
Bradford claims that she believed Hamberlin would have to be the father. Some 18-20 months
later, Bradford asserts that she talked to Edwards and realized that she had forgotten the times
she was intimate with him when she signed the VAP. Edwards then took a paternity test, which
Bradford asserts is what a reasonable person would do.
       Bradford’s position on appeal simply invites this Court to reweigh the evidence in the
record. “It is not our role to reweigh the evidence.” Frontier Dev. Grp., LLC v. Caravella, 157
Idaho 589, 595, 338 P.3d 1193, 1199 (2014); In re Doe (2009–19), 150 Idaho 201, 209, 245 P.3d
953, 961 (2010). The magistrate court determined that it was not reasonable for Bradford to
overlook her on-again/off-again relationships with both Hamberlin and Edwards around the time
that T.J.H. was conceived. Substantial and competent evidence in the record supports this
finding. Bradford knew or should have known that she was intimate with Edwards around the
time T.J.H. was conceived and she made a conscious decision in the face of those alternatives to
forgo a paternity test to confirm that Hamberlin was the biological father of T.J.H. Again, this
was a choice, not a mistake. Her recently alleged misunderstanding at that time, or the reality as
shown by the paternity test, are irrelevant. The objective facts are that both parties acted to

                                                 7
institute a finding of paternity that has been given effect for over four years. The VAP is
“evidence of paternity and . . . constitute[s] a legal finding of paternity.” I.C. § 7-1106(1). That
the status of the relationship between Bradford and Hamberlin has now changed, leading to
Bradford obtaining Edwards’ paternity test, does not establish a reasonable mistake of fact by
Bradford back in 2015. We therefore affirm the district court’s conclusion that Bradford did not
act reasonably by failing to exercise due diligence when she executed the VAP with Hamberlin.
As a result, she may not claim a material mistake of fact now.

C.     Neither party is awarded attorney fees on appeal.
       Both parties request attorney fees under Idaho Code section 12-121. Under this statute
reasonable attorney fees may be awarded to the prevailing party when an appeal is brought or
defended frivolously, unreasonably, or without foundation. I.C. § 12-121. However, “[a]ttorney
fees under [section] 12-121 are not warranted where a novel legal question is presented.”
McCann v. McCann, 152 Idaho 809, 823, 275 P.3d 824, 838 (2012) (internal citation omitted).
We decline to award attorney fees to either party on appeal. We have not previously considered
whether a party seeking to rescind a VAP based on material mistake of fact must have acted
reasonably when the VAP was executed. Thus, Bradford’s appeal was not brought frivolously,
unreasonably, or without foundation.
                                        VI. CONCLUSION
       The district court’s judgment is affirmed. Costs are awarded to Hamberlin as the
prevailing party.
       Chief Justice BURDICK, Justices BRODY, STEGNER and MOELLER, CONCUR.




                                                 8